ORDER

PER CURIAM
Andrew G. Thompson appeals the judgment of the Audrain County Circuit Court convicting him of statutory rape, section 566.032;1 three counts of statutory sodomy in the first degree, section 566.062; child molestation in the first degree, section 566.067; and two counts of sexual misconduct involving a child, section 566.083. Thompson argues the trial court erred by sustaining the State’s objection and excluding the testimony of Thompson’s expert witness.
We have reviewed the briefs of the parties and the record on appeal. We find the trial court did not abuse its discretion. No error of law appears. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25(b).

. All statutory references are to R.S.Mo (2000), as supplemented.